DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group I, encompassing claims 83-89, in the reply filed on November 13, 2020 is acknowledged.  The traversal is on the ground(s) that there is unity of invention because the claims are drawn to a product and a process of use of said product. In particular, applicant argues that the broadest claim of Group III refers to a method that uses the composition of claim 83, which is the independent claim of Group I.
	Applicant further argues that the art cited by the Office does not teach the feature of claim 83, which is an inhibitor of binding between alpha-fetoprotein (AFP) and beta-2-microglobulin (2M) interactions, whereas the cited art teaches an inhibitor of binding between AFP and FcRN interactions.  
This is not found persuasive because in the first instance there is not unity of invention because the claims encompass a third invention, Group II, which is a product that is neither produced nor used by the method of Group III. The product of Group II is not required by the product of Group I, and does not have the same technical feature as the product of Group I. Therefore, unity of invention is not present in the application because the different groups lack the same or corresponding special technical features. 
With respect to the second argument regarding the cited prior art, it is noted that the broadest reasonable interpretation of the claims encompasses any agent or molecule capable of inhibiting the interaction or binding between AFP and 2M. As evidenced by the Cameron reference (US 2016/0033523 A1), the FcRn molecule is composed of a heavy chain and an invariant 2M chain. Therefore, the inhibitor disclosed by Blumberg et al. (WO 2015/164364 A2), which inhibits AFP-FcRn interactions, by default also would be considered an inhibitor of AFP-2M interactions as presently claimed, because 2M is part of FcRN. Moreover, the Blumberg document teaches that the AFP-FcRn inhibitor inhibits binding at several residues within AFP that 2M comprise the same AFP residues that are involved in binding to FcRn, and therefore an inhibitor capable of inhibiting AFP-FcRn binding would necessarily also inhibit AFP-2M interactions.  The AFP-FcRn inhibitors of Blumberg thus meet the limitation of an inhibitor of AFP-2M interactions as broadly encompassed by the present claims.  
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 90-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 13, 2020.

3.	Claims 83-89 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed on 03/15/2019 and 08/10/2020 have been considered and the references therein are of record.

Sequence Compliance
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of C.F.R. §§ 1.821-1.825.	The Figures contains sequences that require reference to particular sequence identifier numbers (SEQ ID NOs), such as Figures 6, 10, 14 and 15.  It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier(s) must be 
In case these sequences are not in the originally filed sequence listing, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, and amendment directing the entry of that paper copy into the specification, and where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 83-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
Claim 83 and dependent claims thereof are drawn to a pharmaceutical composition comprising an inhibitor of alpha-fetoprotein (AFP)-2-microglobulin (2M) interactions. Dependent claims recite that the inhibitor inhibits interaction of AFP with various interfaces of 2M, or else it inhibits interactions of 2M with various interfaces of AFP. Dependent claims also recite that: the inhibitor further inhibits or prevents interaction or complex formation between 2M and an MHC Class I-related molecule; the inhibitor is an antibody or antigen-binding fragment thereof, a small molecule compound, or an RNA or DNA aptamer; or that the antibody or antigen-binding fragment thereof is a chimeric, humanized, or completely human antibody or antigen-binding fragment thereof.  Hence, the claims encompass a genus of agents claimed by a desired function: inhibition of AFP-2M interactions.  
The recitation of an agent or compound that is an inhibitor of AFP-2M interactions represents a functional characteristic with no structure. The compound’s structure can thus vary substantially within the given claimed recitations. The specification at [00161] defines an “inhibitor of AFP-2M interactions” as referring to “a molecule or agent that significantly blocks, inhibits, reduces, or interferes with the interaction between AFP and 2M (2-microglobulin), and their resultant biological or functional activity in vitro, in situ, and/or in vivo, including docking of MHC Class-I related molecules with 2M, activity of downstream pathways mediated by AFP binding 2M and signaling.”  As recited by dependent claims 88-89, the inhibitor of AFP-2M interactions can be any of several broad classes of agents, including antibodies, antibody-binding fragments, small molecule compounds or RNA or DNA aptamers. The specification further defines “small molecule inhibitors” as including, but not limited to, “small peptides or peptide-like molecules, soluble peptides, and synthetic non-peptidyl organic or inorganic compounds” (see [0094]).  Given these broad definitions, the genus of inhibitor agents encompassed by the claims would include not only antibodies and antigen-binding fragments, but also lectins, proteins, peptides, polypeptides, aptamers, nucleic acid molecules, and small organic or inorganic molecule agents that inhibit, directly or indirectly, AFP and/or 2M interactions or functions. The claimed genus of inhibitory agents is thus extremely broad.
The specification does not provide any examples of the presently claimed inhibitors, but merely states at paragraph [00162] that exemplary inhibitors of AFP and 2M include: 
…antibodies and antigen-binding fragments that specifically bind to an AFP and/or 2M interface comprising two or more amino acid residues, or one or more amino acid residues or epitopes on AFP and/or one or more amino acid residues or epitopes on 2M involved in the binding and/or interaction of AFP and 2M, and inhibit/reduce/block AFP and 2M interactions and/or binding; small molecule agents that specifically bind to an AFP and/or 2M interface comprising two or more amino acid residues, or target or specifically bind one or more amino acid residues on AFP and/or 2M involved in the binding and/or interactions of AFP and 2M, and inhibit/reduce/block AFP and 2M interactions and/or binding; RNA or DNA aptamers that bind to AFP and/or 2M and inhibit/reduce/block AFP and 2M interactions and/or binding; and/or AFP fragments or fusion polypeptides thereof that block endogenous AFP interactions with 2M. 
Again, however, no actual examples of any such agents or antibodies are provided.  This limited disclosure of inhibitory agents therefore does not provide adequate written description of the claimed genera nor guidance as to which of the 2M interactions” would meet the limitations of the claims. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.
	With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The instant specification discloses residues within AFP and 2M that interact with each other; these residues are called interfaces and comprise four regions on each of AFP and 2M (see, for example, Figure 6).  However, the disclosure of these interface peptide sequences does not provide structural information for agents that may bind to these sequences. Besides the interaction between AFP and 2M, or describing interactions between AFP and various MHC Class I-related molecules, the specification does not provide a correlation between the structure of either the 2M-binding site of AFP, or the AFP-binding site of 2M, and the ability of an inhibitor to inhibit this binding interaction in order to establish possession of a genus of non-structurally defined inhibitory molecules.  
Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of agents nor guidance as to which of the myriad of molecules encompassed by the claimed agglutinating agents would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed agents (if any) which have the ability to function as an inhibitor of AFP-2M interactions without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 85 and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 85 recites various interface sequences of AFP, such as interfaces comprising amino acids 105-115 and 131-138 of SEQ ID NO: 2, amino acids 440-453 of SEQ ID NO: 2, amino acids 483-493 of SEQ ID NO: 2 and amino acids 519-560 of SEQ ID NO: 2. However, the recitation of this residue numbering renders the claim indefinite in view of the specification.  In particular, Table 6a of Figure 6 shows, for example, that residues 105-112 and 131-138 of AFP are the peptides of LEKYGHSD and PTPASIPL. However, these sequences are actually amino acids 89-94 and 113-120 of SEQ ID NO: 2 as per the sequence listing. As explained at paragraph [00134] of the specification, the sequence of SEQ ID NO: 1 is the 609 amino acid polypeptide that is full-length human AFP, whereas the sequence of SEQ ID NO: 2 is human AFP without the 18 amino acid N-terminal signal peptide. Thus, the numbering of the residues in claim 85 appears to be with respect to the polypeptide of SEQ ID NO: 1, not SEQ ID NO: 2.  However, the confusion is further compounded by the fact that the specification the same amino acid numbering of the interface sequences for both SEQ ID numbers. See, for instance at paragraph [00163], which states that an interface of AFP comprises amino acids 105-112 and 131-138 of SEQ ID NO: 1, and paragraphs [0010] and [0046] which states that an interface of AFP comprises amino acids 105-112 and 131-138 of SEQ ID NO: 2. The same is true for the other three AFP interface sequences.  Accordingly, the metes and bounds of the claim cannot be readily determined because it is unclear which amino acid residues are encompassed according to the claimed sequence numbering.

	Claim 88 is indefinite because it recites the pharmaceutical composition “of any one of claim 83”. However, there appears to be only one pharmaceutical composition of claim 83, and therefore the metes and bounds of claim 88 are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 83-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (Tumor Biology, 2001, 22(4): 254-261). 
	Kang et al. teach monoclonal antibodies directed against human alpha-fetoprotein (AFP). The antibodies are taught to be comprised in a pharmaceutical composition: PBS (see under Enzyme-Linked Immunosorbent Assay at p. 255). Thus, Kang discloses a pharmaceutical composition comprising an anti-AFP antibody.
	The antibodies of Kang are demonstrated to bind within particular regions of AFP. The regions of AFP tested by Kang include domain I (called H1), domain I-II (H12), domain II-III (H23), and domain III (H3) (see Figs. 1 and 2). Thirteen of the monoclonal antibodies (MAbs) were found to bind to an epitope within domain I of AFP (H1), and 17 MAbs were found to bind to an epitope with domain III of AFP (H3). See 2M, since these are the same domains containing the recited interface sequences. Such binding of the antibodies to AFP would also be inherently expected to inhibit or prevent interaction or complex formation between 2M and an MHC Class I-related molecule, as in claims 86-87, as this is taught by the instant specification to be associated with the binding interaction between AFP and 2M.
	Note that the limitations in claims 84 and 85 with respect to the interface surfaces merely describe the residues involved in AFP-2M interactions, but do not actually require that the claimed inhibitor specifically bind any of the peptide sequences.

9.	Claim(s) 83-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US Patent No. 7,341,721; issued Mar. 11, 2008).
	Yi discloses antibodies that bind to 2M and interact with MHC Class I HLA molecules located on tumor cells. In particular, Yi teaches that certain anti-2M antibodies block surface 2M, and also inhibits interaction of 2M with HLA-A, HLA-B and/or HLA-C molecules (see Example 11 at columns 22-23). Such teachings are on point to limitations recited in present claims 86 and 87. Accordingly, because the anti-2M antibodies of Yi are taught to bind to 2M and block interaction of 2M with an MHC Class I-related molecule, the Yi anti-2M antibodies would be expected to inherently inhibit the interaction between 2M and AFP as claimed.
	A pharmaceutical composition comprising a 2M binding agent and a pharmaceutically acceptable carrier is disclosed at, for example, column 2 lines 3-5, column 5 lines 46-53, and column 12 lines 38-45. 
	Note that the broadest reasonable interpretation of an inhibitor of AFP-2M interactions is defined by the instant specification to include antibodies that bind to one or residues or epitopes of 2M. Thus, the anti-2M antibodies of Yi meet the BRI of the presently claimed inhibitors and are further disclosed by Yi to inhibit interaction or 2M and an MHC Class I-related molecule. The prior art antibodies of Yi therefore would also be expected to inhibit interaction of AFP and 2M within one or more of the interfaces of 2M or AFP as recited in present claims 84 and 85; again, specific binding to these interface sequences is not required by the claims.
	Finally, with respect to claim 89, Yi teaches that that the anti-2M antibody may be a chimeric, humanized, or fully human antibody (see col. 9 lines 51-53).

Conclusion
10.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649